CUTRER, Judge.
MOTION TO DISMISS
Defendant-appellee, the Town of Sunset, moves to dismiss the appeal of plaintiff-appellant, Benjamin Lyman, on the grounds that the judgment appealed from is a non-appealable interlocutory judgment.
The trial court rendered judgment against the plaintiff assessing him with attorney fees for his failure to comply with discovery as required by law. The plaintiff has appealed.
An appeal may be taken from a final judgment or interlocutory judgment which may cause irreparable injury. LSA-C.C.P. Article 2083. A final judgment is one that determines the merits in whole or in part. A judgment that only determines preliminary matters in the course of an action is an interlocutory judgment. LSA-C.C.P. Article 1841.
*673Discovery orders such as those that assess attorney’s fees for failure to comply with discovery as required by statute, are considered to be interlocutory orders that are non-appealable and do not cause irreparable harm. Roy v. Moity, 225 So.2d 315 (La.App. 3rd Cir.1969); Keaty v. Furlow, Inc., 449 So.2d 499 (La.App. 3rd Cir.1984).
We, therefore, conclude that the judgment rendered is an interlocutory judgment and that there has been no showing of irreparable injury. The plaintiff-appellant may obtain appellate review upon an appeal from the merits of the case. Accordingly, we dismiss the appeal at plaintiff-appellant’s cost.
APPEAL DISMISSED.